DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-8 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Per claim 5, the limitation “the third determination unit” in line 8 lacks sufficient antecedent basis.  Appropriate correction is required.  For the purpose of examination, said limitation is interpreted as implying “a third determination unit.”

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claim 7 is directed to non-statutory subject matter.  Claim 7 is directed to a computer program that causes a computer to execute processing in which determinations pertaining to a plurality of energy storage devices are made.  However, under broadest reasonable interpretation, the computer program of claim 7 can be interpreted as a product devoid of physical or tangible form, such as a transitory carrier wave (see MPEP § 2106.03).  Therefore, the claim does not fall within at least one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-2, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 2013/0030739 – hereinafter “Takahashi”).

Per claim 1, Takahashi teaches a determination method comprising:
determining whether or not measurement data relating to a plurality of energy storage
devices (Fig. 1; battery modules 15; ¶58) included in a system is periodically stored in a storage device (Battery current Ib, battery voltage Vb, and battery temperature Tb are detected for each battery module 15.  To calculate an internal resistance of each battery module 15, an ECU 100 periodically stores the battery current Ib and the battery voltage Vb a plurality of times and derives a linear function, which corresponds to the internal resistance value, from the current and voltage data points (Fig. 4; ¶60, 68, 74));
determining whether or not each of the energy storage devices reaches end of its life within a period corresponding to a standard use period at a predetermined temperature based on acquired measurement data in a case where measurement data is determined to be stored (Deterioration indicators DI are provided for each battery module 15 that can correspond to the calculated internal resistance value of each battery module 15.  The internal resistance value increases as the battery deteriorates.  The end of life of a battery module 15 is determined when the DI has reached a predetermined replacement level CH1 (Fig. 5; ¶68 and 76)); and
determining that replacement is necessary for an energy storage device that is determined to reach end of its life (A battery module 15 that has deteriorated to the replacement level CH1 is consequently replaced (¶76)).

Per claim 2, Takahashi teaches a determination method according to claim 1, further comprising: determining whether or not number of energy storage devices determined to reach end of their lives is equal to or more than a predetermined ratio of number of all energy storage devices included in the system; determining that replacement is necessary for the energy storage device determined to reach end of its life in a case where the number of energy storage devices determined to reach end of their lives is determined to be less than a predetermined ratio; and determining that replacement is necessary for all the energy storage devices included in the system in a case where the number of energy storage devices determined to reach end of their lives is determined to be equal to or more than the predetermined ratio (A cost for replacement of some battery modules 15 is compared with replacement of the entire secondary battery 10.  When the number of battery modules 15 to be replaced is greater than a prescribed value, replacement of the entire secondary battery 10 is determined as preferable (¶104)).

Per claim 5, Takahashi teaches a determination device comprising:
a first determination unit that determines whether or not measurement data relating to a
plurality of energy storage devices (Fig. 1; battery modules 15; ¶58) included in a system is periodically stored in a storage device (Battery current Ib, battery voltage Vb, and battery temperature Tb are detected for each battery module 15.  To calculate an internal resistance of each battery module 15, an ECU 100 periodically stores the battery current Ib and the battery voltage Vb a plurality of times and derives a linear function, which corresponds to the internal resistance value, from the current and voltage data points.  A deterioration diagnosis unit 110 is provided to receive Ib, Vb, Tb and calculate an internal resistance value (Figs. 2 and 4; ¶60, 68, 74));
a second determination unit that determines whether or not each of the energy storage
devices reaches end of its life within a period corresponding to a standard use period at a
predetermined temperature based on acquired measurement data in a case where measurement data is determined to be stored (Deterioration indicators DI are provided for each battery module 15 that can correspond to the calculated internal resistance value of each battery module 15.  The internal resistance value increases as the battery deteriorates.  The end of life of a battery module 15 is determined when the DI has reached a predetermined replacement level CH1 by a determination unit 120 (Figs. 2 and 5; ¶68 and 76)); and
the third determination unit that determines that replacement is necessary for an energy
storage device that is determined to reach end of its life (A guidance information generation unit 150 outputs guidance information on battery replacement based on a battery module 15 that has deteriorated to the replacement level CH1 (Fig. 2; ¶76 and 82)).

Per claim 7, Takahashi teaches a computer program that causes a computer (Fig. 1; ECU 100; ¶62) to execute processing of:
determining whether or not measurement data relating to a plurality of energy storage
devices (Fig. 1; battery modules 15; ¶58) included in a system is periodically stored in a storage device (Battery current Ib, battery voltage Vb, and battery temperature Tb are detected for each battery module 15.  To calculate an internal resistance of each battery module 15, an ECU 100 periodically stores the battery current Ib and the battery voltage Vb a plurality of times and derives a linear function, which corresponds to the internal resistance value, from the current and voltage data points (Fig. 4; ¶60, 68, 74));
determining whether or not each of the energy storage devices reaches end of its life within a period corresponding to a standard use period at a predetermined temperature based on acquired measurement data in a case where measurement data is determined to be stored (Deterioration indicators DI are provided for each battery module 15 that can correspond to the calculated internal resistance value of each battery module 15.  The internal resistance value increases as the battery deteriorates.  The end of life of a battery module 15 is determined when the DI has reached a predetermined replacement level CH1 (Fig. 5; ¶68 and 76)); and
determining that replacement is necessary for an energy storage device that is determined to reach its life (A battery module 15 that has deteriorated to the replacement level CH1 is consequently replaced (¶76)).


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 3 and 8 are rejected under 35 U.S.C. 103 as being obvious in view of Takahashi and Kawahara et al. (US 2006/0202857 – hereinafter “Kawahara”).

Per claim 3, Takahashi teaches the determination method according to claim 1, further comprising: determining whether or not the energy storage device reaches end of its life based on accumulated data related to an internal resistance value transitioning to a value which is deemed to exceed a replacement level threshold (¶68, 74, 76).
However, Takahashi is silent on the method further comprising: determining whether or not the energy storage device reaches end of its life based on accumulated data related to transition of an internal resistance value in a use period of a lead-acid battery at a predetermined temperature by using an internal resistance value included in the measurement data, the energy storage device being a lead-acid battery.
In contrast, Kawahara teaches a lead-acid battery wherein in a deterioration determining process, if an internal resistance exceeds a predetermined threshold, it is determined that the battery has come to the end of life (¶46 and 137).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Takahashi such that the battery is a lead-acid battery.  One of ordinary skill would make such a modification for the purpose of providing an electricity accumulating unit (Kawahara; ¶46).

Per claim 8, Takahashi teaches the determination method according to claim 2, further comprising: determining whether or not the energy storage device reaches end of its life based on accumulated data related to an internal resistance value transitioning to a value which is deemed to exceed a replacement level threshold (¶68, 74, 76).
However, Takahashi is silent on the method further comprising: determining whether or not the energy storage device reaches end of its life based on accumulated data related to transition of an internal resistance value in a use period of a lead-acid battery at a predetermined temperature by using an internal resistance value included in the measurement data, the energy storage device being a lead-acid battery.
In contrast, Kawahara teaches a lead-acid battery wherein in a deterioration determining process, if an internal resistance exceeds a predetermined threshold, it is determined that the battery has come to the end of life (¶46 and 137).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Takahashi such that the battery is a lead-acid battery.  One of ordinary skill would make such a modification for the purpose of providing an electricity accumulating unit (Kawahara; ¶46).


12.	Claim 6 is rejected under 35 U.S.C. 103 as being obvious in view of Takahashi and Uchida (US 2018/0222343).

Per claim 6, Takahashi teaches a device that:
determines whether or not measurement data relating to a plurality of energy storage
devices (Fig. 1; battery modules 15; ¶58) included in a system is periodically stored in a storage device (Battery current Ib, battery voltage Vb, and battery temperature Tb are detected for each battery module 15.  To calculate an internal resistance of each battery module 15, an ECU 100 periodically stores the battery current Ib and the battery voltage Vb a plurality of times and derives a linear function, which corresponds to the internal resistance value, from the current and voltage data points (Fig. 4; ¶60, 68, 74));
determines whether or not each of the energy storage devices reaches end of its life within a period corresponding to a standard use period at a predetermined temperature based on acquired measurement data in a case where measurement data is determined to be stored (Deterioration indicators DI are provided for each battery module 15 that can correspond to the calculated internal resistance value of each battery module 15.  The internal resistance value increases as the battery deteriorates.  The end of life of a battery module 15 is determined when the DI has reached a predetermined replacement level CH1 (Fig. 5; ¶68 and 76)); and
determines that replacement is necessary for an energy storage device that is determined to reach end of its life (A battery module 15 that has deteriorated to the replacement level CH1 is consequently replaced (¶76)).

However, Takahashi is silent on a maintenance support system comprising: a storage device that periodically acquires and sequentially stores measurement data relating to an energy storage device included in a system; a maintenance terminal device used by a maintenance worker of the energy storage device; and a maintenance support device to which communication connection can be established from the maintenance terminal device, wherein the maintenance terminal device is notified of a determination result.
In contrast, Uchida teaches a battery replacement assisting system comprising a server 3 having an information processing device 300 that is in communication with a terminal 4 that is connectable to a vehicle 1 (Fig. 2; ¶66-69).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Takahashi such that a maintenance support device determines whether replacement is necessary for an energy storage device 15 and notifies a maintenance terminal device of a determination result.  One of ordinary skill would make such a modification for the purpose of remotely determining replacement information and displaying said information to a user (Fig. 2; ¶64 and 86).

Claim Objections
12.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 4, the prior art of record is silent on the determination method according to claim 3, further comprising: deriving, based on temperature data included in the measurement data, a use period up to a time point at which the measurement data of the lead-acid battery is acquired by converting an internal resistance value included in the measurement data into an internal resistance value at the predetermined temperature or converting transition of an internal resistance value in a use period of the lead-acid battery at the predetermined temperature into transition of an internal resistance value in the temperature data; and determining whether or not the energy storage device reaches end of its life based on a derived use period.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852